Case 21-16520-JNP         Doc 31     Filed 08/17/21 Entered 08/17/21 10:02:00          Desc Main
                                     Document     Page 1 of 3



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 Michael Kwiatkowski, Esq.
 CULLEN AND DYKMAN LLP
 100 Quentin Roosevelt Boulevard
 Garden City, New York 11530
 T: (516) 357-3700
 F: (516) 357-3792
 mkwiatkowski@cullenllp.com

 Counsel for Public Service Electric and Gas
 Company

 In re:                                            Chapter 11

 ALUMINUM SHAPES, L.L.C.,                          Case No. 21-16520 (JNP)

                          Debtor.                  Honorable Jerrold N. Poslusny Jr.


  APPLICATION FOR ADMISSION OF RUSSELL R. JOHNSON III PRO HAC VICE

          The undersigned hereby seeks an Order granting the admission pro hac vice of Russell R.

Johnson III of the Law Firm of Russell R. Johnson III, PLC to practice before this Court in

connection with the above-captioned matter. This application (the “Application”) is submitted

pursuant to Rule 9010-1 of the Local Rules of the United States Bankruptcy Court for the District

of New Jersey. Unless requested by other parties, no oral argument is requested. A proposed form

of Order is attached. In support of the Application, Michael Kwiatkowski hereby represents as

follows:

          1.     I am an attorney with Cullen and Dykman LLP, which law firm maintains offices

at 100 Quentin Roosevelt Boulevard, Garden City, New York 11530. Cullen and Dykman LLP

has been retained to serve as local counsel for Public Service Electric and Gas Company

(“PSE&G”) in connection with the above-captioned matter.
Case 21-16520-JNP        Doc 31    Filed 08/17/21 Entered 08/17/21 10:02:00              Desc Main
                                   Document     Page 2 of 3



       2.      I am an attorney-at-law of the State of New Jersey, and I am admitted to practice

before the U.S. District Court for the District of New Jersey.

       3.      I submit this Application, pursuant to Civ. Rule 101.1(c) of the Local Rules of the

United States District Court for the District of New Jersey and Rule 9010-1 of the Local Rules of

Bankruptcy Practice for the United States Bankruptcy Court for the District of New Jersey, in

support of an Order Approving Admission, Pro Hac Vice, of Russell R. Johnson III.

       4.      Mr. Johnson is an attorney with the Law Firm of Russell R. Johnson III, PLC which

maintains an address of 2258 Wheatlands Drive, Manakin-Sabot, VA 23103.

       5.      Attached is a certification of Mr. Johnson in which he certifies that he has been

admitted to the bar of the State of Virginia since 1990. He also certifies that he has been admitted

to practice in the following courts: U.S. District Court Eastern District of Virginia (1990), U.S.

Court of Appeals 4th Circuit (1990), U.S. Court of Appeals 6th Circuit (2008), U.S. Court of

Appeals 8th Circuit (2012), U.S. District Court Western District of Virginia (1991), U.S. District

Court Eastern District of Michigan (2008), U.S. District Court Western District of Pennsylvania

(2015), U.S. Bankruptcy Court Eastern District of Virginia, (1990), and the U.S. Bankruptcy Court

Western District of Virginia (1991)

       6.      Mr. Johnson further certifies that he is, and has remained, a member in good

standing of said bar at all times, that no disciplinary proceedings are pending against him in any

jurisdiction and no discipline has previously been imposed on him in any jurisdiction.

       7.      Mr. Johnson is familiar with the circumstances surrounding the above-captioned

matter and applicable facts and law, and his presence will serve the best interests of PSE&G.




                                                 2
Case 21-16520-JNP       Doc 31   Filed 08/17/21 Entered 08/17/21 10:02:00            Desc Main
                                 Document     Page 3 of 3



       WHEREFORE, Applicant respectfully requests entry of the Order submitted herewith

approving the admission, pro hac vice, of Russell R. Johnson III to represent PSE&G as primary

counsel in connection with the above-captioned matter.

 Dated: Garden City, New York
        August 17, 2021

                                           Respectfully Submitted,

                                           CULLEN AND DYKMAN LLP


                                           By:       /s/ Michael Kwiatkowski
                                                     Michael Kwiatkowski
                                           100 Quentin Roosevelt Boulevard
                                           Garden City, New York 11530
                                           T: (516) 357-3700
                                           F: (516) 357-3792
                                           mkwiatkowski@cullenllp.com

                                           -and-

                                           Russell R. Johnson III, Esq.
                                           Law Firm of Russell R. Johnson III, PLC
                                           2258 Wheatlands Drive
                                           Manakin-Sabot, VA 23103
                                           T: (804) 749-8861
                                           F: (804) 749-8862
                                           russell@russelljohnsonlawfirm.com

                                           Counsel for Public Service Electric and Gas
                                           Company




                                              3
